ON MOTION

ORDER

NMB Singapore Ltd. and Pelmec Industries (PTE) Ltd. move without opposition to voluntarily withdraw their appeal 05-1016. The United States moves without opposition for clarification that appellees’ briefs are due March 23, 2005 in 05-1019.
Upon consideration thereof,
IT IS ORDERED THAT:
*355(1) NMB’s motion for voluntary dismissal of 05-1016 is granted. All sides shall bear their own costs in 05-1016.
(2) The United States’ motion is granted.
(3) The revised official caption for 05-1019 is reflected above.